Conviction is for selling whisky in Brown County, Texas, which is alleged to have been dry area; punishment assessed being a fine of $175.00.
The appeal must be dismissed because of a defective recognizance, wherein it is recited that appellant had been convicted of the "offense of selling liquor." Selling liquor is not an offense unless it be done in dry territory. There is no recital in the recognizance that appellant had been convicted of a misdemeanor as is set out in Article 831, C. C. P.
The same defect appears in this cause as in No. 20,946, I. B. Burns, Sr., v. State, opinion dismissing appeal of this date, and the appeal in the present cause is dismissed for the same reason.